01/20/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0516

                                       DA 21-0516
                                    _________________

 THERMAL DESIGN, INC., a Nebraska Corporation,

            Plaintiff, Counterclaim Defendant,
            and Appellee,

      v.

 MARK DUFFY, an individual; PAM DUFFY, an
 individual; CENTRAL COPTERS, INC., a Montana
 corporation,
                                                                     ORDER
            Defendants, Counterclaim Plaintiffs,
            Plaintiffs, and Appellants,

 STEVE THORSON, an individual, d/b/a TNT Building
 Systems, a general partnership; TRAVIS THORSON,
 an individual, d/b/a TNT Building Systems, a general
 partnership,

            Defendants and Crossclaim Defendants.
                                   _________________


       Appellants have filed an Unopposed Motion to Set Aside Order of January 18, 2022,
which gave them until February 7, 2022, within which to file their opening brief.
Appellants ask that the due date for the opening brief “should run from the earlier date of
the filing of the mediator’s report, or the expiration of the 75-day time limit . . . .” The
expiration of the mediation time limit is January 30, 2022. Therefore,
       Appellants have until February 7, 2022, within which to file the opening brief.
       The Clerk is directed to provide copies of this Order to all counsel of record.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                  January 20 2022